Dismiss Writ and Opinion Filed September 11, 2013




                                       S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                    No. 05-13-01156-CV
                                    No. 05-13-01157-CV

                               IN RE JOHN CLOUD, Relator

                Original Proceeding from the 195th Judicial District Court
                                  Dallas County, Texas
                      Trial Court Cause No. F93-61603, F93-61604

                            MEMORANDUM OPINION
                         Before Justices FitzGerald, Lang, and Myers
                                Opinion by Justice FitzGerald
       Relator contends the trial court failed to rule on his motion for DNA testing. The facts

and issues are well known to the parties, so we need not recount them herein. Relator’s motion

for DNA testing was denied by the trial court on August 26, 2013. Therefore, the issues

presented in this petition are moot. See Dow Chem. Co. v. Garcia, 909 S.W.2d 503, 505 (Tex.

1995) (orig. proceeding), In re Gill, No. 06-04-00090-CV, 2004 WL 1884498 at *1 (Tex.

App.BTexarkana Aug. 24, 2004, orig. proceeding). Accordingly, we DISMISS relator=s petition

for writ of mandamus.




                                                 /Kerry P. FitzGerald/
131156F.P05                                      KERRY P. FITZGERALD
                                                 JUSTICE